DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 November 2019 and 16 November 2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1 and dependent claims 2 and 7, these claims set forth the phrase “or heat sinks” within parentheses. It is unclear whether this phrase is intended to be a further limitation within the claims. If Applicant intends this phrase to be a further limitation, Applicant is encouraged to remove the parentheses from around this term to clearly indicate that this is to be included. For the purposes of examination, the Office is interpreting this term to be a further limitation within the claims. 

In regards to independent claim 1, this claim sets forth there are “one or more tubes” and “one or more headers” as part of the heat exchanger system. The claim further sets forth that “a corrosion potential of the tube…”, “a corrosion potential of the header…”, and “the corrosion potential of the tube…” When utilizing the definite article “the” within these limitations, it appears to be referring to a header or a tube as set forth earlier in the claim. However, more than one header or tube may be present. The phrases “the header” and “the tube” indicate a single tube. Thus, it is not clear if when multiple tubes are present if only one of the headers or tubes must meet these particular limitations or if all of them. If all of the headers and tubes are to meet these particular limitations, Applicant is encouraged to amend the claim to clearly set forth this intention. For example, utilizing the phrase “a corrosion potential of the one or more tubes” or “a corrosion potential of the one or more headers” would more clearly set forth this intention. 
For the purposes of examination, the Office is interpreting these limitations to mean that all of the headers and tubes that are present must meet these particular limitations. 

In regards to independent claim 1, this claim sets forth that there are “one or more tubes made of an aluminum alloy” and “one or more headers made of an aluminum alloy”, however the claim then sets forth compositional alloy ranges for “the aluminum alloy”, e.g. the copper content and zinc content. It is not clear to which aluminum alloy these compositional ranges are referring. 
Since the claim sets forth that the heat exchanger system is one “in which an alloy composition and an alloy potential are differently set forth each component” within the preamble of the claim, the composition of the respective components are not identical and are the basis of this invention. However, since it is unclear to which component and alloy composition this is referring, the metes and bounds of this limitation cannot be determined. Further, the Office is unable to determine which component this is referring to for the application of prior art and search. 
Claims 2-7 depend from claim 1 and incorporate the claim limitations therein. Accordingly, these dependent claims are rejected for the reasons set forth above in regards to independent claim 1. 

Claims 2 and 3 also set forth these terms with the definite articles within these respective claims. These claims are likewise rejected and interpreted as set forth above in regards to independent claim 1. 

Claims 4-6 set forth “the aluminum alloy” as set forth above in claim 1. Therefore, these claims are likewise rejected and interpreted for the reasons set forth above in regards to independent claim 1. 

In further regards to claim 4, this claim sets forth that a change in the content of certain elements that are “a major control factor of the corrosion potential” at the end of the claim. The metes and bounds of this limitation cannot be determined since it is unclear what is meant by a major control factor and what the resulting properties this claim is embodying. It is not clear what a major control would be versus a non-major control. It is further unclear what compositional requirements this would have on the aluminum alloy since the elements are not themselves being changed. Therefore, the metes and bounds of this claim cannot be determined for the purposes of examination. 
In further regards to claim 5, this claim sets forth that the aluminum alloy contains at least one rare earth metal in a certain proportion. The metes and bounds of this claim cannot be determined since it is unclear if the total amount of the rare earth metals present must fall within that range or if each rare earth metal present must fall within the claimed range with the total of all rare earth metals being able to fall outside of this range. For the purposes of examination, the Office is interpreting this to mean that the total of all of the rare earth elements must fall within this claimed range. 

In further regards to claim 6, this claim sets forth that the aluminum alloy contains a range of at least one element selected from Zr and B. The metes and bounds of this claim cannot be determined since it is unclear if the total of these two elements must fall within the claimed range or if the each of the individual elements when present must fall within the claimed range. For the purposes of examination, the Office is interpreting this to mean that the total of Zr and B must fall within the claimed range. 

In regards to independent claim 8, this claim sets forth limitations within parentheses. It is not clear if the limitations contained therein are required elements or merely exemplary. For the purposes of examination the Office is interpreting the limitations contained therein as being required elements. 
This claim also sets forth that the aluminum alloy contains a range of at least one element selected from Zr and B. The metes and bounds of this claim cannot be determined since it is unclear if the total of these two elements must fall within the claimed range or if the each of the individual elements when present must fall within the claimed range. For the purposes of examination, the Office is interpreting this to mean that the total of Zr and B must fall within the claimed range.
This claim also sets forth that the aluminum alloy contains at least one rare earth metal in a certain proportion. The metes and bounds of this claim cannot be determined since it is unclear if the total amount of the rare earth metals present must fall within that range or if each rare earth metal present must fall within the claimed range with the total of all rare earth metals being able to fall outside of this range. For the purposes of examination, the Office is interpreting this to mean that the total of all of the rare earth elements must fall within this claimed range.

Claims 9-10 depend from independent claim 8 and incorporate the limitations therein. These dependent claims are therefore rejected for the reasons set forth above in regards to independent claim 8.

In further regards to claim 9, this claim sets forth that the aluminum alloy contains a range of at least one element selected from Zr and B. The metes and bounds of this claim cannot be determined since it is unclear if the total of these two elements must fall within the claimed range or if the each of the individual elements when present must fall within the claimed range. For the purposes of examination, the Office is interpreting this to mean that the total of Zr and B must fall within the claimed range.
Claim Objections
Claim 8 is objected to because of the following informalities:  
This claim does not end with a point of punctuation, i.e. a period.
Appropriate correction is required.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2005/0106410 (Jiang) is directed to a strong durable aluminum alloy fin material with enhanced corrosion resistance for brazed heat exchangers. (Abstract) A typical brazed heat exchanger comprises fins, tubes, sideplates and headerplates. (¶3) Fins, tubes, sideplates and headers should be of different alloys to meet the requirements for the individual parts as well as for the complete heat exchanger. (¶3) The fins are typically joined to the tubes or core plates by use of the clad layer on the tubes or plates. (¶5) If required by process or design, and depending on the material used for the tubes, the fin material can also be clad on one or both sides to enhance brazeability. (¶5) It is common practice to tailor the header/header-cladding in such a way that these components and the filler become sacrificial to the tube. (¶7) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784